             Case 1:20-cv-01812-BAM Document 18 Filed 03/23/21 Page 1 of 5


 1   Evan Livingstone, SBN 252008
     CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
 2   1160 N Dutton Ave Suite 105
     Santa Rosa, CA 95401
 3   Tel.: (707) 528-9941
     Fax: (707) 528-0125
 4   Email: elivingstone@crla.org
 5   Attorneys for Plaintiff Johnny Phouthachack
 6   Bradford E. Klein, SBN 259252
     ZBS Law, LLP
 7   30 Corporate Park, Suite 450
     Irvine, CA 92606
 8   P: 714-848-7920 Ext. 338
     F: 714-848-7650
 9   Email: bklein@zbslaw.com
10   Attorneys for Defendants Wilmington Savings Fund Society, FSB
     and Franklin Credit Management Corporation
11

12                          UNITED STATES DISTRICT COURT
13                        EASTERN DISTRICT OF CALIFORNIA
14   JOHNNY PHOUTHACHACK                           Case No. 1:20-cv-01812-AWI-BAM
15                       Plaintiff,                JOINT SCHEDULING REPORT (L.R.
                                                   240, Fed. R. Civ. P. 16); DISCOVERY
16                vs.                              PLAN (Fed. R. Civ. P. 26(f)); VDRP
                                                   REPORT (L.R. 271(d)(2))
17   WILMINGTON SAVINGS FUND
     SOCIETY, FSB and FRANKLIN                        Initial Scheduling Conference
18   CREDIT MANAGEMENT                                Date:      March 30, 2021
     CORPORATION
19                                                    Time:      9:00 A.M.
                         Defendants.                  Ctrm.:     8
20                                                    Judge:     Hon. Barbara A. McAuliffe
21                                                    Complaint Filed: 12/22/2021
22         Plaintiff JOHNNY PHOUTHACHACK and Defendants WILMINGTON
23   SAVINGS FUND SOCIETY, FSB and FRANKLIN CREDIT MANAGEMENT
24   CORPORATION, jointly submit this report pursuant to Local Rule 240:
25   Status Conference Subjects – LR. 240
26         (1) service of process on parties not yet served: Not applicable. All parties have
27   been served and appeared.
28         (2) jurisdiction and venue: There are no objections to the court’s jurisdiction or
                                                  1
                                       Joint Scheduling Report
               Case 1:20-cv-01812-BAM Document 18 Filed 03/23/21 Page 2 of 5


 1   venue.
 2            (3) whether the action is required to be heard by a District Court composed of
 3   three Judges, see L.R. 203, or whether the action draws in issue the constitutionality of a
 4   statute or regulation under circumstances requiring notice as set forth in 28 U.S.C. §
 5   2403, Fed. R. Civ. P. 5.1 or L.R. 132: Not applicable.
 6            (4) joinder of additional parties and amendment of pleadings: No additional
 7   parties have been identified. No amended pleadings anticipated.
 8            (5) the formulation and simplification of the issues, including elimination of
 9   frivolous claims and defenses: Not applicable at this stage.
10            (6) the appropriateness of any variance from the usual filing and service
11   requirements applicable to the action: Not applicable.
12            (7) the disposition of pending motions, the timing of a motion for class
13   certification, see L.R. 205, the appropriateness and timing of summary adjudication
14   under Fed. R. Civ. P. 56, and other anticipated motions: Defendant may move for
15   summary judgment/adjudication, but only after informal settlement efforts have been
16   exhausted.
17            (8) propriety of initial disclosures as contemplated by Fed. R. Civ. P. 26(a)(1);
18   results of the initial discovery conference; anticipated or outstanding discovery,
19   including the necessity for relief from discovery limits; and the control and scheduling of
20   discovery, including deferral of discovery whether to hold further discovery conferences,
21   and other orders affecting discovery pursuant to Fed. R. Civ. P. 26 and 29 through 37:
22   The parties will comply with the initial disclosure and discovery agreements as outlined
23   below.
24            (9) the avoidance of unnecessary proof and of cumulative evidence, and
25   limitations or restrictions on the use of testimony under Fed. R. Evid. 702: Unknown at
26   this stage.
27            (10) the possibility of obtaining admissions of fact and of documents that will
28   avoid unnecessary proof, stipulations regarding the authenticity of documents, and
                                                    2
                                         Joint Scheduling Report
               Case 1:20-cv-01812-BAM Document 18 Filed 03/23/21 Page 3 of 5


 1   advance rulings from the Court on the admissibility of evidence: Not applicable at this
 2   stage.
 3            (11) further proceedings, including setting dates for further conferences, for the
 4   completion of motions and discovery and for pretrial and trial; the appropriateness of an
 5   order adopting a plan for disclosure of experts under Fed. R. Civ. P. 26(a)(2), Cal. Civ.
 6   Proc. Code § 2034.210 et seq., or an alternative plan; and the appropriateness of an
 7   order establishing a reasonable limit on the time allowed for presenting evidence: Not
 8   applicable at this stage.
 9            (12) modification of the standard pretrial procedures specified by these Rules
10   because of the relative simplicity or complexity of the action: Not applicable.
11            (13) the appropriateness of an order for a separate trial pursuant to Fed. R. Civ.
12   P. 42(b) with respect to a claim, counterclaim, cross-claim, or third-party claim, or
13   affirmative defense, or with respect to any particular issue in the action: Not applicable.
14            (14) the appropriateness of an order directing a party or parties to present
15   evidence early in the trial with respect to a manageable issue that could, on the evidence,
16   be the basis for a judgment as a matter of law under Fed. R. Civ. P. 50(a) or a judgment
17   on partial findings under Fed. R. Civ. P. 52(c): Not appropriate.
18            (15) appropriateness of special procedures such as reference to a special master
19   or Magistrate Judge or the Judicial Panel on Multidistrict Litigation, or application of
20   the Manual for Complex Litigation: Parties consent to a magistrate.
21            (16) the prospects for settlement and the use of special procedures to assist in
22   resolving the dispute when authorized by statute or these Rules, provided, however, that
23   counsel shall not, in the absence of a written stipulation, reveal any offers made or
24   rejected during settlement negotiations, and counsel shall specify whether they will
25   stipulate to the trial Judge acting as settlement judge and waive any disqualification by
26   virtue thereof: The parties so stipulate.
27            (17) the appropriateness of alternate dispute resolution, such as this District's
28   Voluntary Dispute Resolution Program (VDRP), or any other alternative dispute
                                                    3
                                         Joint Scheduling Report
              Case 1:20-cv-01812-BAM Document 18 Filed 03/23/21 Page 4 of 5


 1   resolution procedure: Parties are willing to participate in VDRP. VDRP session should
 2   be held after initial disclosures are served, possibly late June 2021.
 3          (18) any other matters that may facilitate the just, speedy and inexpensive
 4   determination of the action: None.
 5

 6   Discovery Plan – Fed. R. Civ. P. 26(f)
 7          (A) what changes should be made in the timing, form, or requirement for
 8   disclosures under Rule 26(a), including a statement of when initial disclosures were
 9   made or will be made: Parties have agreed to make initial disclosures by 5/23/2021.
10          (B) the subjects on which discovery may be needed, when discovery should be
11   completed, and whether discovery should be conducted in phases or be limited to or
12   focused on particular issues: Plaintiff will serve requests for production of documents.
13   Defendant will also serve written discovery requests, if necessary. After written
14   discovery is completed, parties will assess need for depositions. If no depositions are
15   needed, formal discovery should be completed by September 2021.
16          (C) any issues about disclosure, discovery, or preservation of electronically stored
17   information, including the form or forms in which it should be produced: None
18   anticipated.
19          (D) any issues about claims of privilege or of protection as trial-preparation
20   materials, including—if the parties agree on a procedure to assert these claims after
21   production—whether to ask the court to include their agreement in an order under
22   Federal Rule of Evidence 502: No issues are expected.
23          (E) what changes should be made in the limitations on discovery imposed under
24   these rules or by local rule, and what other limitations should be imposed: Not applicable
25   at this time.
26          (F) any other1 orders that the court should issue under Rule 26(c) or under Rule
27   16(b) and (c): None
28
                                                   4
                                        Joint Scheduling Report
              Case 1:20-cv-01812-BAM Document 18 Filed 03/23/21 Page 5 of 5


 1   VDRP Report – L.R. 271 (d)(2)
 2          The Parties' Duty to Report. The parties must report in their status conference
 3   report their shared or separate views about referral to the VDRP and when the VDRP
 4   session, if any, should occur. In these reports or statements, counsel must represent that
 5   they understand and have explained to their clients the VDRP rules and process and that,
 6   with their assistance, their clients have carefully considered whether their action might
 7   benefit from participation in the VDRP. If all parties stipulate to using the VDRP, these
 8   reports or statements must be accompanied by a Stipulation and Order for VDRP Referral
 9   in conformity with (i). Parties are willing to participate in VDRP. VDRP session should
10   be held after initial disclosures are served, possibly late June 2021. Counsel will explain
11   the VDRP process to their clients as soon as possible.
12

13

14   Dated: March 23, 2021                    California Rural Legal Assistance, Inc.
15                                            /s/Evan Livingstone
                                              Evan Livingstone
16                                            Attorneys for Plaintiff
                                              JOHNNY PHOUTHACHACK
17

18
     DATED: March 23, 2021                   ZBS LAW, LLP
19

20
                                          By: /s/ Bradford E. Klein    _
21                                           Bradford E. Klein, Esq.
                                             Attorneys for Defendants,
22
                                             WILMINGTON SAVINGS FUND SOCIETY,
23                                           FSB and FRANKLIN CREDIT
                                             MANAGEMENT CORPORATION
24

25

26

27

28
                                                  5
                                       Joint Scheduling Report
